Citation Nr: 1130258	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  95-14 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii



THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and paranoid schizophrenia.

2.  Entitlement to service connection for a lung disorder, to include as due to an acquired psychiatric disorder, exposure to asbestos, or exposure to chemicals during service.

3.  Entitlement to a rating in excess of 10 percent for service-connected laceration scar and calluses on the plantar surface of the metatarsophalangeal joint of the right foot with clawing of the second, third, and fourth toes (right foot disability).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which denied the benefit sought on appeal.

In July 1998 the Board denied the claims of entitlement to service connection for a psychiatric disorder, and an increased evaluation for a laceration scar and calluses on the plantar surface of the metatarsal phalangeal joint of the right foot with clawing of the second, third, and fourth toes.  The claimant appealed the denial to the United States Court of Appeals for Veterans Claims (CAVC).

While the case was pending at the CAVC, the Secretary of VA and the Veteran's representative requested that the CAVC vacate the July 1998 decision.  The CAVC granted the request in October 2000 and remanded the case to the Board for compliance with the directives that were specified by the CAVC.

In August 2001, the Board denied the claim of entitlement to service connection for PTSD and remanded the remaining issues to the RO for further development.  The VA Secretary and the Veteran's attorney entered into a joint motion for remand and a stay of proceedings in March 2002.  In March 2002, the CAVC granted the motion and vacated the portion of the Board's decision that denied service connection for PTSD.  

Following the March 2002 joint motion, the Board again remanded the Veteran's claim for further development in August 2003.  A review of the record shows that the RO has substantially complied with all remand instructions, but the issues of entitlement to service connection for a lung disability and for an increased rating on the right foot disability require additional development unrelated to the previous remand.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board notes that the Veteran's appeal of service connection for an acquired psychiatric disorder was originally characterized as two separate disabilities-PTSD and paranoid schizophrenia.  The Board finds, however, that the issues are best characterized as noted on the cover page of this decision.  See generally Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for a lung disability and increased rating for right foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's acquired psychiatric disorder, however characterized, is shown to be as a result of service.  



CONCLUSION OF LAW

A psychiatric disorder, characterized as PTSD and paranoid schizophrenia, was incurred as a result of service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.  Any error in the failure to provide notice involving the downstream elements of rating and effective date is harmless at this time, and can be corrected by the RO following the Board's decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran seeks service connection for an acquired psychiatric disorder, characterized as PTSD and paranoid schizophrenia.  The Board notes that there is no question that the Veteran currently has an acquired psychiatric disorder, and the RO has confirmed some of the reported stressors after reviewing deck logs of the ship on which the Veteran served.  Thus, the main question before the Board are whether the Veteran currently diagnosed psychiatric disability was caused from an event or injury during service.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Psychosis is deemed to be a chronic disease under 38 C.F.R. § 3.309(a) and, as such, service connection may be granted if the evidence shows that the disease manifest to a degree of ten percent or more within one year from the date of separation from service.  38 C.F.R. § 3.307.  

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  Essentially, the amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states,

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39,843-39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3).

It is also important to note that it is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The basic facts of this case are not in dispute.  Upon entrance into the military in June 1967, the Veteran's psychiatric evaluation was normal, and he was treated by a psychiatrist on active duty after leaving Southeast Asia.  During service, the Veteran reported a pre-service history of psychiatric problems.  Subsequently during service, he was determined to have an emotionally unstable personality, and was considered unfit for further active duty.  He was discharged, but upon June 1969 separation medical examination, his psychiatric evaluation was again normal.  

The Veteran was diagnosed as having schizophrenia as early as 1973.  There are voluminous records reflecting treatment and evaluation of the Veteran's psychiatric disability since his separation from service.  Later, VA examination reports and private psychiatric evaluations rendered diagnoses including PTSD and/or paranoid schizophrenia.  The Board will only discuss the most recent VA examinations to so illustrate.  

Without the need to go into detail for all of the Veteran's claimed stressors, the Board highlights the reported stressor that he was aboard the USS Enterprise (CVN 65) when an A-4 aircraft exploded about one-half a mile aft and starboard of the ship.  He reported that he was on the flight deck at the time the plane exploded.  Upon review of the USS Enterprise's deck logs from the National Archives and Records Administration (NARA), it confirmed six separate incidents involving aircraft and the recovery of the pilots of the aircraft.  Thus, this stressor has been verified.  

In a May 2010 private psychiatric report, the Veteran's physician indicated that the Veteran has paranoid schizophrenia as well as PTSD.  In reaching this conclusion, the physician reviewed the Veteran's service treatment records (STRs), relevant post-service treatment records, and the physician's personal notes during the course of treating the Veteran.  The Veteran was noted to be homeless and unkempt, and had difficulty sleeping.  He awakened frequently, patrolled the street as he did on the ship, and experienced violent nightmares.  The Veteran also reported flashbacks, avoided ships and helicopters, and had problems driving.  The physician noted his thought content being consumed with his evaluation of the war as being unjust and the participants guilty of killing innocent citizens.  The physician further stated that the Veteran's self-appointed role as vigilante and watchdog appeared to be somewhat grandiose.  He was noted to be anti-Caucasian and preferred Asians and Native Americans.  The Veteran has a history of explosive behavior.  He also was noted to have a history of bizarre delusions of control and hallucinations, which has lead to a diagnosis of paranoid schizophrenia.  The Veteran avoids PTSD groups because of the "torrent of emotions" he feels when participating in them.  The physician opined that the Veteran should be service connected for both PTSD and schizophrenia, but noted that the link between stressful events and the onset of schizophrenia in vulnerable individuals may be considered controversial.   

In September 2010, the Veteran underwent a VA psychiatric examination.  He was diagnosed as having schizophrenia and a personality disorder by history.  The examiner noted that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  This assessment was made following review of the Veteran's claims file and relevant post-service treatment records.  In so opining, the examiner noted that the Veteran did not have a qualifying stressor, and did not have reexperiencing or avoidance symptoms.  The examiner noted, however, that the Veteran was exposed to a moderate level of traumatic stress during service, but did not appear to be linked to combat experiences.  He noted that the Veteran's psychiatric symptoms were due to long-standing psychiatric concerns related to schizophrenia and personality disorder, but did not "appear" to be related to PTSD.  Although the Veteran denied symptoms such as reexperiencing and avoidance, he reported daily irritability, daily hypervigilance, and occasional impaired concentration.  The examiner found that the claimed stressor was not related to his fear of hostile military or terrorist activity.  

In a December 2010 addendum, the VA examiner clarified that the Veteran did not have a qualifying stressor because it did not result in intense fear or horror.  The stressor was not linked to any symptoms-namely, reexperiencing and avoidance.  The examiner noted that significant manifestation in both these symptom groups is required for a stressor to qualify and result in a diagnosis of PTSD.  Ultimately, the examiner found that there is no indication that the claimed stressor resulted in PTSD.  

That same month, the Veteran's clinical psychologist submitted a letter in support of the Veteran's claim.  He indicated that the Veteran indeed had a diagnosis of PTSD due to his multiple traumatic events experienced during service in the Republic of Vietnam.  He identified the Veteran's symptoms of reexperiencing in the form of nightmares of being killed and intrusive thoughts triggered by sounds of helicopters.  The Veteran also exhibited signs of avoidance in that he never watched movies about war and avoided joining any veterans' organizations.  He also exhibited symptoms of hyperarousal and hypervigilance based upon his becoming uncomfortable when someone was behind him or if he was exposed to soldiers.  The psychologist recognized the prior diagnoses as including paranoid schizophrenia, but in his opinion, the Veteran's hypervigilance was confused with paranoia.  In so opining, the physician noted that in the past, the diagnosis of PTSD did not exist-thus, the confusion between hypervigilance and paranoia.  

In February 2011, VA scheduled the Veteran to undergo another VA psychiatric examination.  He was noted to have been in a combat area and was exposed to moderate levels of traumatic stress.  He was not wounded in combat, but experienced intense fear and horror.  The examiner noted the Veteran had symptoms linked to his combat experience.  The Veteran was noted to have avoidance symptoms including avoiding conversations about combat or trauma, detachment from others, and diminished interest.  He had increased arousal symptoms in the form of impaired sleep, irritability/anger, and exaggerated startle response.  The examiner opined that the Veteran's claimed stressor was related to his fear of hostile military or terrorist activity.  He exhibited symptoms of a delusional system involving "Europeans and Americans."  

The Veteran again was found not to meet the DSM-IV criteria for a diagnosis of PTSD, but had some symptoms of PTSD.  This examiner disagreed with the December 2010 statement from the Veteran's treating psychologist inasmuch as he diagnosed PTSD instead of paranoid schizophrenia.  In so opining, he noted the evidence of record that shows diagnoses of schizophrenia, and that the severity of the Veteran's paranoia would not be confused with hypervigilance by most experienced mental health professionals.  The examiner noted that if the Veteran's reality testing was intact, it would lend more towards hypervigilance than paranoia, but it is not.  Additionally, the examiner noted that the Veteran's delusional system is further an indication of schizophrenia and not PTSD.  Again, the Veteran was diagnosed as having paranoid schizophrenia with total occupational and social impairment.  The examiner found no PTSD and no psychological impairment is the result of PTSD.  The examiner did not, however, opine as to whether the Veteran's schizophrenia was caused or worsened by service.  

Given the evidence as outlined above, the Board finds reasonable doubt in the Veteran's favor and awards service connection for an acquired psychiatric disorder as attributable to his period of active duty.  Indeed there are conflicting diagnoses as to exact psychiatric disorder experienced by the Veteran dating back many years.  Further, there are conflicting clinical opinions as to whether the Veteran's claimed psychiatric disorder was caused by service, including his now confirmed in-service stressors.  Moreover, the Veteran's claimed stressors were corroborated by the NARA deck logs from the USS Enterprise, and VA examiners confirmed that the Veteran was exposed to combat situations and had a confirmed stressor related to the Veteran's fear of hostile military or terrorist activity.  Private examiners and treating physicians have directly linked the Veteran's in-service stressors to his current psychiatric problems.  

Here the Board notes that the VA and private examiners appeared to have disagreed with respect to whether the Veteran's psychiatric disorder was caused or worsened by service.  Of note, these opinions were based upon review of the relevant clinical records and supported by a rationale.  For the reasons discussed above, the Board finds that the competing examination reports are entitled to equal probative weight.  Thus, the Board finds that the evidence is in equipoise as to whether the Veteran's psychiatric disorder is attributable to his period of active duty.  The Board does not, however, find that the Veteran had combat service.  His description of events in service is credible and has been corroborated.  Accordingly, resolving all reasonable doubt in the Veteran's favor, service connection for a psychiatric disorder, characterized as PTSD and paranoid schizophrenia, is granted.  


ORDER

Service connection for an acquired psychiatric disorder, characterized as PTSD and paranoid schizophrenia, is awarded, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

Upon preliminary review of the evidence of record, and in light of the VCAA, the Board finds that further evidentiary development is necessary regarding the Veteran's service connection claim for a lung disability, and his increased rating for laceration of the right foot.  

In the May 2011 brief from the Veteran's representative, he indicated that the Veteran's lung disability is related to asbestos or chemical exposure during service.  Alternatively, he contends that his lung disability is secondarily related to his now service-connected psychiatric disorder.  The Veteran's representative indicated that his psychiatric disorder has caused him to smoke more cigarettes causing his lung complaints.  Generally, service connection is prohibited for disability on the basis that such disability resulted from disease attributable to the use of tobacco products during service for claims filed after June 9, 1998.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  But, VA's Office of General Counsel (OGC) has held that the legal bar to service connection for a disability or death attributable to tobacco use does not bar a finding of secondary service connection for a disability or death related to a veteran's use of tobacco products after the veteran's service, where that disability is proximately due to or aggravated by a service-connected disability that is not service connected on the basis of being attributable to the veteran's use of tobacco products during service.  VAOPGCPREC 6-2003 (October 28, 2003).

The Board acknowledges that the VA treatment records do not reflect a current diagnosis of a specific lung disability.  The Veteran initially claimed service connection for emphysema, for which he has not been clinical diagnosed.  The Veteran has pulmonary complaints, and his representative has indicated that he wishes to undergo a VA examination to determine the exact diagnosis, if any, and whether it has any relationship to service or a service-connected disability.  The representative notes that the Veteran is not a doctor, and his request for service connection should be read liberally to include a lung disability, not the narrowly identified emphysema.  The Veteran is certainly competent to report current breathing problems.  The Board ultimately finds that the low threshold pursuant to McLendon v. Nicholson, 20 Vet. App. 79, 81(2006) is met, and that a VA examination is required to determine whether the Veteran has a lung disability and whether it is caused or worsened by service or a service-connected disability.

In terms of his increased rating claim, the Veteran last underwent a VA examination of the right foot in 2005, with an addendum provided the following year.  In the May 2011 brief submitted by the Veteran's representative, he indicated that symptoms associated with the Veteran's right foot disability had worsened.  In light of this assertion, the Board finds that a remand would be helpful in determining the current severity of the Veteran's disability of the right foot.  

The Board also notes that both the Veteran has indicated that he is unable to work on account of symptoms associated with the now service-connected psychiatric disorder.  The RO therefore should adjudicate the matter of entitlement to a total rating based on individual unemployability due to service-connected disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of any lung disability.  The claims folder should be made available to the examiner.  The examiner is asked to perform all necessary clinical testing and render all appropriate diagnoses based upon reported symptomatology.  The examiner should then render an opinion as to whether it is at least as likely as not that any currently diagnosed lung disability had its onset in service, to include as due to exposure to environmental contaminants.  

In so opining, the examiner is asked to identify the onset of the Veteran's tobacco use and whether any current lung disability is attributable to his tobacco abuse.  The examiner is also asked to provide an opinion as to whether any lung disability was caused or worsened by a service-connected disability-including his service-connected psychiatric disorder.  

The examiner should provide rationale for all opinions given.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  The Veteran should be scheduled for a VA examination to determine the current severity of his service-connected right foot disability.  The Veteran's claims folder should be made available to the examiner.  The examiner is to perform all necessary clinical testing and render all appropriate diagnoses based upon the reported symptomatology.  The examiner should then comment on the current severity of the Veteran's right foot disability. 

3.  When the development requested has been completed, the case should be reviewed on the basis of the additional evidence, and the RO should also adjudicate the Veteran's TDIU claim.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional evidentiary development and the Board, at this time, does not intimate any opinion as to the merits of the case, either favorable or unfavorable.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


